                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MARY R. REYNOLDS,                                   )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Case No. 5:18-CV-00099-XR
                                                    )
MEDICREDIT, INC.,                                   )
                                                    )
       Defendant.                                   )

PROPOSED ORDER GRANTING DEFENDANT MEDICREDIT, INC.’S UNOPPOSED
 MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR ATTORNEY FEES

       This matter is before the Court on Defendant Medicredit, Inc.’s Unopposed Motion for

Extension of Time to File Motion for Attorney Fees (the “Motion”).         The Court, having

considered the Motion finds good cause for the requested extension.

       The Court, therefore, GRANTS the Motion and orders that the deadline for filing motions

for attorney fees under F.R.C.P. 54(d) is extended to February 15, 2019.

       Done and Ordered this __ day of ________________, 2019.

                                                           By the Court:



                                                           _______________________
                                                           District Court Judge
